DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: the second non-final rejection has been submitted to address because of the new 35 USC 103 rejections of the claims. The previous indication of allowability of the claims has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2003/0075129 to Spath et al (Spath) in view of the applicant admitted prior art (AAPA) and US patent application publication number 2017/0328408 to Hosseini et al (Hosseini) as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986), US patent number 5,385,124 to Hillerbrand et al (Hillerbrand), US patent application publication number 2015/0225835 to Larsson and US patent application publication number 2017/0081738 to Flodstrom et al. (Flodstrom).
Regarding claim 4:
Spath discloses:	
A method of providing a roller hydraulic valve lifter (figure 5), the method comprising: 
providing a first roller hydraulic valve lifter comprising a body (21) having a predetermined set of dimensions (inherent in the structure of the body to have dimensions since it is a physical structure) and a first shaft (see figure 1 below, element A) mounted in the body, the first shaft having a first outside diameter (see outside diameter of shaft A in figure 1 below); 
providing a first bearing comprising an outer ring (see figure 1 below, element B) having a second outside diameter (see outside diameter of ring B in figure 1 below), a first inside diameter (see inside diameter of ring B in figure 1 below) and an axial length (see length of ring B in figure 1 below); 
providing a plurality of first needle rollers (see figure 1 below, element C) each having a third outside diameter (see outside diameter of needle roller C in figure 1 below) and an axial length (see length of needle roller C in figure 1 below), the plurality of first needle rollers (see figure 1 below, element C; as evidenced by Hillerbrand which shows a similar roller hydraulic valve lifter in figure 1 with needle rollers 28 arranged between a shaft 25 and a bearing 26) being disposed between and in rolling engagement with the first shaft (see figure 1 below, element A) and the outer ring (see figure 1 below, element B).
Spath fails to disclose:
The first shaft and the plurality of first needle rollers being manufactured from an AISI 52100 alloy steel having a surface hardness of less than HRc 65,
creating a second roller hydraulic valve lifter, the second roller hydraulic valve lifter being created by substituting at least the first shaft and the plurality of first needle rollers with a second shaft and a plurality of second needle rollers, the second shaft having the first outside diameter, and the plurality of second needle rollers each having the third outside diameter and the second axial length, utilizing the body having the predetermined set of dimensions and utilizing the outer ring having the second outside diameter, the first inside diameter and the first axial length, the plurality of second needle rollers being disposed between and in rolling engagement with the second shaft and the outer ring, wherein the second shaft and the plurality of the second rollers are manufactured from an AISI 52100 alloy steel; 
providing the second shaft and the plurality of the second needle rollers manufactured from the AISI 52100 alloy steel; and 
thermochemically treating the second shaft and the plurality of second needle rollers according to the follow steps in the order presented, thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the plurality of second needle rollers: 
carbo-nitriding; 
oil quenching after the carbo-nitriding; 
a first tempering at 149°C after the oil quenching; 
cooling to -84°C after the first tempering; and 
a second tempering at 177°C after the cooling to -84°C.
The AAPA teaches:
	Making the shaft and needle rollers in a bearing of a roller valve lifter out of AISI 52100 alloy steel with a surface hardness of less than HRc 65 (paragraph 0003, “Typically, prior art roller hydraulic valve lifters 105 have the shaft 111 and the needle rollers in1001-0435-1 1 the bearing 109 manufactured from an AISI 52100 alloy steel with a surface hardness of less than HRc 65”).

Hosseini teaches:
	Making bearing components with AISI 52100 steel (paragraph 0037) that is carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (paragraph 0009) (surface hardness of HRc 65 minimum).

The Larsson teaches:
A method for treating steel components (including bearings ¶0009)(figure 1). The method for treating the steel components includes a carbonitriding step (figure 1, element a), a quenching step (figure 1, element c) and a first tempering step (figure 1, element d). The method for treating the steel component improves the surface harness for the component (¶0003).

The Flodstrom teaches:
A method for treating a metal component (including components of bearings; ¶0018). The method includes a surface enrichment step (step A in figure 1), an optional intermediate tempering step (step between step A and B in figure 1), an induction hardening step (step B in figure 1) followed by an optional deep cooling step (optional step after step B in figure 1) and an optional final tempering step (optional step after deep cooling step in figure 1). Flodstrom further teaches adding the optional deep cooling and final tempering step improves the surface hardness of the components (¶0015).

Regarding the “The first shaft and the plurality of first needle rollers being manufactured from an AISI 52100 alloy steel having a surface hardness of less than HRc 65” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath with the AAPA and Hosseini. Spath modified by the AAPA would include replacing the shaft and the needle rollers of the Spath valve lifter with shaft and needle rollers made out of AISI 52100 alloy steel with a surface hardness of less than HRc 65 as taught by the AAPA. This modification would be a simple substitution of one known element (shaft and needle rollers taught by Spath) for another (shaft and needle rollers taught by the AAPA) to obtain predictable results (to actuate the valve lifter). 
Regarding the “creating a second roller hydraulic valve lifter, the second roller hydraulic valve lifter being created by substituting…” and “providing the second shaft and the plurality of the second needle rollers manufactured from the AISI 52100 alloy steel” limitations:
In regards to replacing the first shaft and needle rollers with a second shaft and needle rollers made from AISI 52100 steel that are carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (surface hardness of HRc 66 as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986) which indicates that AISI 52100 Alloy Steel that is quenched as indicated in Hosseini (Hosseini, ¶0020) can have an HRc of 66 (see hardness, Rockwell C (quenched in water))). Hosseini teaches making bearing components out of this material for the purpose of improved rolling contact fatigue performance (paragraph 0009) which applied to Spath would include making the shaft and needle rollers out of the AISI 52100 steel that are carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (surface hardness of HRc 66 as evidenced by “AISI 52100 Alloy Steel (UNS G52986)”). However, it is not taught to replace the first set of the shaft and needle roller of with the AISI 52100 alloy steel with a surface hardness of less than HRc 65 (incorporated from the AAPA) with the second set of the shaft and needle roller with the AISI 52100 steel that are carbo-nitrided with a surface hardness greater than 45 HRC (surface hardness of HRc 66 as evidenced by “AISI 52100 Alloy Steel (UNS G52986)”). However, the examiner takes official notice that this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath in this manner since components of mechanical assemblies are routinely replaced in the art due to wear and tear of these components in order to extend the life of the overall assembly (in this case the engine and the valve lifter of Spath). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if a bearing fails they would have the option to replace the bearing instead of scraping the engine completely. This would include replacing worn components such as the shaft and needle rollers of the Spath valve lifter (first set of the shaft and needle roller of with the AISI 52100 alloy steel with a surface hardness of less than HRc 65 (incorporated from the AAPA)) with new and improved components (the second set of the shaft and needle roller with the AISI 52100 steel that are carbo-nitrided with a surface hardness greater than 45 HRC (surface hardness of HRc 66 as evidenced by “AISI 52100 Alloy Steel (UNS G52986)”) as taught by Hosseini.

Regarding the “thermochemically treating the second shaft and the plurality of second needle rollers according to the follow steps …: carbo-nitriding; oil quenching after the carbo-nitriding; a first tempering at 149°C after the oil quenching; ” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to further include the method steps of a carbonitriding step followed by a quenching step followed by a first tempering step as taught by Larsson for the purpose of improving surface hardness (Larsson, ¶0003). Larsson already teaches treating bearing components with these heat treating steps for the purpose of improving surface hardness and incorporating this into Spath would add the same improvements to the second shaft and the plurality of second needle rollers mentioned above. While Larrson does not mention the first tempering temperature of required by the claim, the tempering temperature is a results effective variable since the tempering temperature is dependent on the materials and composition of the materials used for the bearing and for this reason it would be obvious to optimize these temperatures to 149°C depending on the material and its composition.
Further, in regards to the carbonitriding, quenching and first tempering steps, these steps are not critical steps since these steps are routinely used in the art to achieve the surface hardening already taught by Spath, the AAPA and Hosseini. For this reason, these steps are not critical and Spath, the AAPA and Hosseini read on the claim alone. 

Regarding the “thermochemically treating the second shaft and the plurality of second needle rollers according to the follow steps …: cooling to -84°C after the first tempering; and a second tempering at 177°C after the cooling to -84°C. ” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to further include the method steps of an additional cooling/deep cooling and second tempering to the method of Spath as taught by Flodstrom for the purpose further improving surface hardening (Flodstrom, ¶0015). While Flodstrom does not mention the cooling temperature and the second tempering temperature required by the claim, the cooling and tempering temperature is a results effective variable since the cooling and tempering temperature is dependent on the materials and composition of the materials used for the bearing and for this reason it would be obvious to optimize these temperatures to 84°C and 177°C (respectively) depending on the material and its composition.
Further, in regards to the cooling/deep cooling and second tempering steps, these steps are not critical steps since these steps are routinely used in the art to achieve the surface hardening already taught by Spath, the AAPA and Hosseini. For this reason, these steps are not critical and Spath, the AAPA and Hosseini read on the claim alone. 


    PNG
    media_image1.png
    378
    307
    media_image1.png
    Greyscale

Figure 1 - from Spath, figure 5 annotated by the examiner with reference letters

Regarding claim 5:
The 35 USC 103 rejection of claim 4 above by Spath, the AAPA, Hosseini, Larrson and Flodstrom teaches:
The method of claim 4, wherein the second shaft and the plurality of second needle rollers each have a minimum carbo-nitrided case depth of 0.25 mm (Hosseini teaches that the carbo-nitrided case depth can extend to .3mm (paragraph 0012); Hosseini teaches carbo-nitriding can extend into the unaffected material which can begin at 300 µm).  

Regarding claim 12:
The 35 USC 103 rejection of claim 4 above by Spath, the AAPA, Hosseini, Larrson and Flodstrom teaches:
The method of claim 4, further comprising establishing a microstructure having less than 12 volumetric percent retained austenite (the AISI 52100 steel incorporated from Hosseini into Spath includes this microstructure; Hosseini, paragraph 20 “The as-quenched martensitic unaffected material may then be tempered so as to produce a tempered martensitic microstructure containing below 2 volume-% retained austenite for example”; paragraph 40 “If the unaffected material 14 of the bearing component 16 comprises 0 volume-% retained austenite, then the white layer 15 formed during the hard machining process will also comprise O volume-% retained austenite. If the unaffected material 14 of the bearing component 16 comprises 10 volume-% retained austenite, then the white layer 15 formed during the hard machining process will comprise less than 10 volume-% retained austenite, for example 5 volume-% retained austenite”). 

Regarding claim 13:
The 35 USC 103 rejection of claim 4 above by Spath, the AAPA, Hosseini, Larrson and Flodstrom teaches:
The method of claim 4, wherein the second shaft and the plurality of the second needle rollers each have a core hardness of HRc 59 to HRc 65 (Hosseini teaches the core/unaffected material may have a hardness of 45 HRc or greater (paragraph 0012)).
 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spath, the AAPA, Hosseini, non-patent literature AISI 52100 Alloy Steel (UNS G52986), Hillerbrand, Larrson and Flodstrom as applied to claim 4 above, and further in view of US patent number 9,267,538 to Kadokawa et al (Kadokawa).
Regarding claim 6:
Spath fails to disclose:
The method of claim 4, wherein the second shaft and the plurality of second needle rollers each have an exterior surface that is in compression.  
Kadokawa discloses:
	A rocker arm with several rolling/sliding components including bearings (figure 2, element 8), needle rollers (13) and shafts (9). Further, the reference teaches that rolling surfaces on some of these components can be hardened barrel finishing which yields a compressive residual stress on the rolling surface (exterior surface that is in compression) (column 2, lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath, the AAPA, Hosseini, Larrson and Flodstrom to further include a barrel finishing step to the manufacturing of the second shaft and the plurality of second needle rollers which would ass an exterior surface that is in compression as taught by Kadokawa to increase the hardness of the exterior surface (column 2, lines 40-45).
Regarding claim 7:
The 35 USC 103 rejection of claim 6 above by Spath, the AAPA, Hosseini, Larrson, Flodstrom and Kadokawa:
The method of claim 6, further comprising treating the exterior surface with a mass finishing process (see the barrel finishing step incorporated from Kadokawa).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spath, the AAPA, Hosseini, non-patent literature AISI 52100 Alloy Steel (UNS G52986), Hillerbrand, Larrson and Flodstrom in view of US patent application publication number 2002/0050307 to Nakamura et al (Nakamura).
Regarding claim 9:
The combination of Spath, the AAPA, Hosseini, Larrson and Flodstrom discloses:
	The method of carbo-nitriding AISI 52100 steel roller components (see the modification of Spath by Hosseini disclosed in the 35 USC 103 claim 4 rejection above).
Spath fails to disclose:
 The method of claim 4, wherein the carbo-nitriding is performed at 829°C.  
Nakamura discloses:
	The reference discloses that carbo-nitriding of steel can be performed between temperatures of 800-880 °C (¶0018). The reference is analogous prior art since it is directed to treating steel used in bearings (¶0002) including using carbo-nitriding (¶0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath, the AAPA, Hosseini, Larrson and Flodstrom to perform the carbo-nitriding at 800-880 °C (829°C) as taught by Nakamura for the purpose of carbo-nitriding of steel (paragraph 0018).

Response to Arguments
Applicant’s arguments, see remarks, filed 6/22/2022, with respect to the rejection(s) of claim(s) 4-7,9, 12 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spath, the AAPA, Hosseini, non-patent literature AISI 52100 Alloy Steel (UNS G52986), Hillerbrand, Larrson and Flodstrom.
Regarding the 35 USC 103 rejections of claim 4:
The applicant has amended the claims to overcome the previous rejections and the office indicated previously that the claims were allowable. However, under further consideration, the allowance has been withdrawn and the second non-final has been filed to address the rejections of claim 4. As indicated above, the office has revised the above rejection to better read on the claims and provided new arguments. In short, several references read on the thermochemical treatment steps at the end of claim 4 and further the steps do not appear to be critical. The steps are well known in the art and further yield a material with a hardness well known in the art. For these reasons, the above rejections are made and the indication of allowability has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: UK patent application GB 2 272 909 to Murakami et al. (heat treatment process outlined in figure 1 with the carbo-nitriding step at 840C and tempering step 180C) and WIPO patent document WO 2012/141639 to Larsson et al. (see the carbo-nitriding step a and tempering step d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                               /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746